Drawings
The drawings are objected to because they fail to show features corresponding to the limitations of claims 20, 21 & 24 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

The disclosure is objected to because:
At page 7, line last, the numeral “26” is transposed.
The detailed description of the invention fails to describe details corresponding to the limitations of claims 9, 12, 20, 21, 23 & 24.

The abstract of the disclosure is objected to because it begins with a phrase that can be implied.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
Claims 23 & 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23 & 24 recite limitations whose support in the application as originally filed has not been pointed out by applicant, nor does there appear to be a written description of the limitation in the application as originally filed.

Claims 4-6, 8-10 & 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “at least one embossing point and one or more embossing points”.  It’s meaning is unknown.
Claim 6 recites the limitation " the at least one sectionally formed contact surface of the filling body ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the at least one contact surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least two contact surfaces formed sectionally on the outer periphery".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 16, 19 & 20 the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation " the embossing tool".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the at least one contact surface of the filling body".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2 & 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 34 13 457 C1.  DE 34 13 457 C1 discloses a rotationally symmetrical hollow body having a main body (2), having a cavity (8) which extends along a longitudinal axis (see figure 1) of the main body (2) and which is delimited by an inner wall (figure 1) of the main body (2), wherein at least one filling body (10) is inserted into the cavity (8), the longitudinal extent of which filling body in an axial direction with respect to the longitudinal axis (see figure 1) of the main body (2) is smaller than the length of the main body (2) (figure 1), and wherein the filling body (10) is fixed in a fixing position (see figure 1) relative to the main body (2) by at least one clamping means (see description, paragraph [0010]) which acts between the filling body (10) and the main body (2), and a functional region (at 7) is formed in the main body (2) by the filling body (10).

Claims 1-6, 8-10, 12-16 & 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson, US 1,092,464.  Watson discloses a rotationally symmetrical hollow body having a base body (10) and a cavity (see Fig. 2) extending along a longitudinal axis of the base body, said cavity being limited by an inner wall of the base body, wherein at least one filling body (11) is inserted into the cavity, the longitudinal extension of said filling body being shorter than the length of the base body in the axial direction in relation to the longitudinal axis of the base body, and the filling body is fixed in relation to the base body in a fixing position (Fig. 2) by at least one clamp (see “firmly holding” at line 62) acting between the filling body and the base body, and a functional region (17) is formed in the base body by the filling body,

wherein a flange (12, 14) is provided on the front face end of the base body.

Claims 1-6, 8-10, 12 & 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US 6,990,840.  Park discloses a rotationally symmetrical hollow body having a base body (15) and a cavity (see Fig. 2) extending along a longitudinal axis of the base body, said cavity being limited by an inner wall of the base body, wherein at least one filling body (17) is inserted into the cavity, the longitudinal extension of said filling body being shorter than the length of the base body in the axial direction in relation to the longitudinal axis of the base body, and the filling body is fixed in relation to the base body in a fixing position (Fig. 5) by at least one clamp (the inherent equal and opposite force created by compression force 43) acting between the filling body and the base body, and a functional region (see Fig. 4) is formed in the base body by the filling body,
wherein Fig. 4 shows the filling body (17) has an outer periphery having at least one contact surface, which extends at least sectionally in the peripheral direction of the contour of the inner wall, and the outer periphery of the filling body is formed to be smaller than the inner periphery of the inner wall of the base body,
wherein Fig. 4 shows the at least one contact surface of the filling body forming the outer periphery is calculated with a transition fit or clearance fit in relation to the inner periphery of the cavity,

wherein the embossing point is formed with an embossing tool (40), said embossing point being applied radially from the outside on the base body,
wherein Figs. 4-6 show the at least one embossing point is introduced into the base body in the region of the filling body, in which base body the at least one sectionally formed contact surface of the filling body corresponds to the inner periphery of the cavity,
wherein Figs. 2, 4 & 5 show that the length of the filling body is at least greater than the longitudinal extension of the embossing point of the longitudinal axis along the longitudinal axis of the base body, and that the length of the at least one contact surface on the outer periphery of the filling body, which extends in the radial direction, corresponds at least to the radial extension of the embossing point,
wherein the filling body has a flattened portion or indentation (45 (see also “indentations” at col. 3, lines 25 & 26)) in the radial direction between the at least two contact surfaces formed sectionally on the outer periphery, 
wherein Figs, 2 & 3 show the base body has a cylindrical inner wall, the diameter of which is the same across the whole length of the base body,
wherein the filling body is held frictionally and/or positively with a suction cup, magnetic gripper (20) or with a gripping element and is transferred into the fixing position in the hollow body.

Claims 1-6, 8-10 & 12-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami, US 6,631,544.  Murakami discloses a rotationally symmetrical hollow body having a base body (10) and a cavity (see Fig. 1) extending along a longitudinal axis of the base body, said cavity being limited by an inner wall of the base body, wherein at least one filling body (20) is inserted into the cavity, the longitudinal extension of said filling body being shorter than the length of the base body in the axial direction in relation to the longitudinal axis of the base body, and the filling body is fixed (col. 7, line 12) in relation to the base body in a fixing position (Fig. 2) by at least one clamp (the inherent equal and opposite force created by pressing force disclosed at col. 7, line 6) acting between the filling body and the base body, and a functional region (11) is formed in the base body by the filling body,
wherein Fig. 5 shows the filling body (20) has an outer periphery having at least one contact surface, which extends at least sectionally in the peripheral direction of the contour of the inner wall, and the outer periphery of the filling body is formed to be smaller than the inner periphery of the inner wall of the base body,
wherein Fig. 2 shows the at least one contact surface of the filling body forming the outer periphery is calculated with a transition fit or clearance fit in relation to the inner periphery of the cavity,
wherein Figs. 5-7 show the clamp between the filling body and the base body is formed by at least one embossing point and one or more embossing points (11) lying in one or more radial planes with respect to the longitudinal axis of the base body are introduced,
wherein the embossing point is formed with an embossing tool (39a-39c), said embossing point being applied radially from the outside on the base body,

wherein Figs. 1-7 show that the length of the filling body is at least greater than the longitudinal extension of the embossing point of the longitudinal axis along the longitudinal axis of the base body, and that the length of the at least one contact surface on the outer periphery of the filling body, which extends in the radial direction, corresponds at least to the radial extension of the embossing point,
wherein the filling body has a flattened portion or indentation (21, 21’, 22) in the radial direction between the at least two contact surfaces formed sectionally on the outer periphery, 
wherein the base body has a cylindrical inner wall, the diameter of which is the same across the whole length of the base body (col. 4, line 2),
wherein a flange (see at Fig. 8 the exposed end of the member 20) is provided on the front face end of the base body,
wherein the filling body is held frictionally and/or positively with a suction cup, magnetic gripper or with a gripping element (see “insertion machine” at col. 6, line 7) and is transferred into the fixing position in the hollow body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679